

114 S3495 IS: 100 Years of Women in Congress Act
U.S. Senate
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3495IN THE SENATE OF THE UNITED STATESDecember 5, 2016Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to designate certain research
			 and extension grants to increase participation by women and
			 underrepresented minorities in the fields of science, technology,
			 engineering, and mathematics as Jeannette Rankin Women and Minorities in STEM Fields Grants.
	
 1.Short titleThis Act may be cited as the 100 Years of Women in Congress Act. 2.FindingsCongress finds the following:
 (1)The first woman elected to Congress, Representative Jeannette Rankin from the State of Montana, was elected on November 7, 1916, almost 4 years before the ratification of the 19th Amendment to the Constitution of the United States, which gave women the right to vote.
 (2)Jeannette Rankin was not only a pioneer in national electoral politics, she was also a pioneer as a woman in science, graduating from the University of Montana in 1902 with a Bachelor of Science degree in biology.
 (3)(A)100 years after the election of Jeannette Rankin, 108 women serve in the 114th Congress, more than at any other time in the history of the United States.
 (B)While that accomplishment is commendable, women hold only 20 percent of the seats in Congress, far below the relative share of women in the electorate of the United States.
 (4)According to the Bureau of Labor Statistics— (A)women make up 47 percent of the total workforce of the United States; and
 (B)gains have been made for women in the science, technology, engineering, and mathematics (referred to in this section as STEM) fields over time, but women still comprise only—
 (i)39 percent of chemists and material scientists;
 (ii)28 percent of environmental scientists and geoscientists;
 (iii)16 percent of chemical engineers; and (iv)12 percent of civil engineers.
 (5)More must be done to encourage women to run for elected office and to enter the STEM fields. 3.Jeannette Rankin Women and Minorities in STEM Fields GrantsSection 1672(d)(7) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)(7)) is amended—
 (1)by striking the paragraph heading and inserting Jeannette Rankin Women and Minorities in STEM Fields Grants; (2)by striking Research and inserting the following:
				
 (A)In generalResearch; and (3)by adding at the end the following:
				
 (B)DesignationAny grant made under subparagraph (A) shall be known as a Jeannette Rankin Women and Minorities in STEM Fields Grant..